Citation Nr: 1002447	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-34 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for residuals of fracture 
of the index finger on the left (minor) hand. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to 
January 1946.  

The veteran has long been service-connected with a 
noncompensable rating for residuals of a fracture to the 
index finger on the left (minor) hand.  VA received his claim 
for an increased rating on December 21, 2005 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and April 2006 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  By way of the 
March 2006   decision, the RO continued the Veteran's 
noncompensable rating.  The April 2006 rating decision 
reviewed additional statements submitted and stated that no 
change was warranted. 

The Veteran testified before the undersigned Veterans Law 
Judge in November 2009. 

In June 2009 the RO denied service connection for left thumb 
degenerative arthritis with partial ankylosis as secondary to 
residuals of a fracture of the left index finger.  At the 
Veteran's November 2009 hearing he testified that this issue 
was not before the Board at this time, but then went on to 
discuss his disability and how it was affected by his 
residuals of fracture of the left index finger.  Therefore, 
the Board refers the issue of entitlement to service 
connection for left thumb degenerative arthritis with partial 
ankylosis as secondary to residuals of fracture of the left 
index finger to the RO for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  For the period from the claim for increase (December 21, 
2005) until November 27, 2008, the residuals of a fracture to 
the index finger on the left hand are manifested by no more 
than pain and limitation of motion, but not so much 
limitation of motion as limit extension by more than 30 
degrees or to leave a gap of one inch or more between the 
fingertip and the proximal crease of the palm on flexion.
 
3.  For the period from November 28, 2008, the residuals of a 
fracture to the index finger on the left hand are manifested 
by ankylosis. 


CONCLUSIONS OF LAW

1.  For the period from December 21, 2005 to November 27, 
2008, the criteria for a compensable rating for residuals of 
a fracture to the index finger on the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5225, 5229 
(2009).

2.  For the period from November 28, 2008, the criteria for 
an increased rating to 10 percent have been met for residuals 
of fracture of the index finger of the left hand.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.71a, Diagnostic Code 5225, 5229 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
January 2006 correspondences. These letters detailed to 
elements of a higher rating claim, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned.  By way of an 
April 2006 letter, the Veteran was informed of the provisions 
for how effective dates are assigned.  The Board finds that 
the Veteran is not prejudiced by any lapse in full notice 
here, since he is being granted an increased rating back to 
the date of claim. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
all necessary development has been accomplished with respect 
to the issue decided here, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
treatment records and VA treatment records.  The RO also 
afforded the Veteran VA examinations in February 2006, 
November 2006, February 2009, April 2009, and May 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board in November 
2009. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The March 2006 rating decision continued the Veteran's 
noncompensable rating for his residuals of fracture of the 
left index finger.  The Veteran was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  The Board notes that the 
assignment of a particular Diagnostic Code is dependent on 
the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which Diagnostic Code or Codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Under Diagnostic Code 5229, pertaining to limitation of 
motion of the index finger or of the long finger, a 
noncompensable (0 percent) evaluation is warranted for 
limitation of motion of the index finger or the long finger 
with a gap of less than one inch (2.5 centimeters) between 
the fingertip and the proximal transverse crease of the palm 
of the hand, with the finger flexed to the extent possible 
and extension is limited by no more than 30 degrees.  An 
evaluation of 10 percent under Diagnostic Code 5229 requires 
limitation of motion of the index finger or of the long 
finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm of the hand, with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees.

The Board notes that the disabilities of the index finger can 
also be rated under Diagnostic Code 5225 for ankylosis.  A 10 
percent rating is warranted for favorable or unfavorable 
ankylosis of the index finger.  "Ankylosis" is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Dorland's Illustrated Medical Dictionary, 93 
(30th ed. 2003).

Limitation of motion of the finger cannot be rated twice 
under both Codes 5229 and 5225, as to do so would compensate 
the same disability twice and would be pyramiding. 

After a careful review of the Veteran's claims file, and by 
affording the Veteran the benefit of any doubt, the Board 
finds from November 28, 2008, the preponderance of the 
evidence is in favor of an increased rating to 10 percent for 
the residuals of fracture of the left index finger.  Prior to 
this date, the noncompensable rating remains in force.   

The period from December 21, 2005 to November 27, 2008

For the period from the date of the claim for increase, 
December 21, 2005 to November 27, 2008, the evidence of 
record does not support the assignment of a compensable 
rating.  

At the Veteran's February 2006 VA examination his main 
symptoms involved the Metacarpalphalangeal (MCP) joint of 
second finger.  During an arthritis flare-up the Veteran 
could not even make a fist.  On examination of the first left 
finger, it was noted that range of motion of the joints was 
reasonably good.  He was able to oppose his thumb to other 
fingers without significant pain, grip strength was good, and 
there was no significant tenderness over the carpometacarpal 
joint or MCP joint of the first left digit.  Dexterity of the 
first left digit was reasonably good.  Flexion of the MCP 
joint was 80 degrees.  X-ray studies revealed severe 
degenerative joint disease of the interphalangeal and 
carpolmetacarpal joints of the left first digit and mild 
changes of the first MCP joint.  The impression included 
fracture of the first left metacarpal bone during active 
military service with no significant sequelae.   

Additional records from this period do not include objective 
findings that indicate disability due to the fracture 
residuals more closely approximates the criteria for a 
compensable rating.

These findings do not warrant a compensable rating under 
either Diagnostic Code 5225 or Diagnostic Code 5229.  The 
claim for increase is denied for this period.

The period since November 28, 2008

At the Veteran's November 2008 VA examination it was noted 
that the first finger on the left was completely ankylosed in 
the 0 degree position, straight out. 
In addition, the Veteran testified that his finger was frozen 
into place and that he could not make a fist.  He also 
testified that his finger would swell up and that his finger 
was ankylosed and he could not move it to touch his palm. 

Since the Veteran's finger is completely ankylosed he meets 
the criteria for a 10 percent disability rating under 
Diagnostic Code 5225.  This is the highest rating for 
limitation of motion of the affected joint, and analysis 
under the alternative Diagnostic Code for rating limitation 
of motion (Diagnostic Code 5229) is not available.  As a 
general matter, in evaluating musculoskeletal disabilities, 
the VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45.  Here, however, where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, since the veteran has 
been granted the maximum rating possible under Diagnostic 
Code 5225, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to residuals of fracture of the 
left index finger.  

In sum, the medical evidence from the November 2008 
examination report and the Veteran's 2009 testimony show that 
from November 28, 2008, residuals of fracture of the left 
index finger  is manifested by ankylosis.  Accordingly, for 
the period from November 28, 2008, a 10 percent disability 
rating is warranted.  As noted above, this is the maximum 
scheduler evaluation warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5225.   


ORDER

The residuals of a fracture to the index finger on the left 
hand are properly rated with a noncompensable rating prior to 
November 28, 2008, and an increased rating to 10 percent is 
granted for the period beginning November 28, 2008.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


